
	
		II
		111th CONGRESS
		1st Session
		S. 972
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Grassley (for
			 himself and Mrs. Hagan) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to provide funding for successful claimants following a determination on the
		  merits of Pigford claims related to racial discrimination by the Department of
		  Agriculture.
	
	
		1.Funding for Pigford
			 claimsSection 14012 of the
			 Food, Conservation, and Energy Act of 2008 (122 Stat. 2209; Public Law 110–246)
			 is amended—
			(1)by striking
			 subsection (c) and inserting the following:
				
					(c)Criminal
				penalties
						(1)In
				generalIt shall be unlawful for any person to—
							(A)knowingly
				execute, or attempt to execute, a scheme or artifice to defraud, or obtain
				money or property from any person by means of false or fraudulent pretenses,
				representations, or promises, relating to the eligibility or ability of a
				person to—
								(i)file a civil
				action relating to a Pigford claim;
								(ii)submit a
				late-filing request under section 5(g) of the consent decree;
								(iii)obtain a
				determination on the merits of a Pigford claim; or
								(iv)recover damages
				or other relief relating to a Pigford claim; and
								(B)for the purpose
				of executing the scheme or artifice or attempting so to do, or obtaining the
				money or property—
								(i)place or deposit,
				or cause to be placed or deposited, any matter or thing to be sent or delivered
				by the Postal Service or any private or commercial interstate carrier;
								(ii)take or receive
				any matter or thing sent or delivered by the Postal Service or any private or
				commercial interstate carrier;
								(iii)knowingly cause
				to be delivered by the Postal Service or any private or commercial interstate
				carrier any matter or thing according to the direction on the matter or thing,
				or at the place at which the matter or thing is directed to be delivered by the
				person to whom it is addressed; or
								(iv)transmit, or
				cause to be transmitted, any writings, signs, signals, pictures, or sounds by
				means of wire, radio, or television communication in interstate or foreign
				commerce.
								(2)PenaltyAny
				person who violates paragraph (1) shall be fined under title 18, United States
				Code, imprisoned for not more than 5 years, or
				both.
						;
				and
			(2)in subsection
			 (i), by striking paragraph (2) and inserting the following:
				
					(2)Permanent
				judgment appropriation
						(A)In
				generalAfter the expenditure of all funds made available under
				paragraph (1), any additional payments or debt relief in satisfaction of claims
				against the United States under subsection (b) and for any actions under
				subsection (f) or (g) shall be paid from amounts appropriated under section
				1304 of title 31, United States Code.
						(B)Authorization
				of certain expensesReasonable attorney’s fees, administrative
				costs, and expenses described in section 14(a) of the consent decree and
				related to adjudicating the merits of claims brought under subsection (b), (f),
				or (g) shall be paid from amounts appropriated under section 1304 of title 31,
				United States Code.
						(3)Authorization
				of appropriationsIn addition to any other funds made available
				under this subsection, there are authorized to be appropriated such sums as are
				necessary to carry out this
				section.
					.
			
